Shaw, C. J.
Were this a case where by statute, the plaintiff would have a right to give fourteen days’ notice to quit, it is quite clear, we think, that the notice to quit forthwith, not fixing a day certain, and not specifying that it was in consequence of the non-payment of rent due, is an insufficient notice. Oakes v. Munroe, 8 Cush. 282; Sanford v. Harvey, 11 Cush. 93.
There is no ground, we think, on which the argument of the plaintiff can be supported, namely, that here was a conditional limitation, that the tenancy was determined by the" defendant by entering on a new quarter, without paying in advance, and no notice was necessary. If a conditional limitation can be made in a parol lease, there is no evidence in this case of any such limitation. The most that the plaintiff proposed to prove was, that the defendant occupied under a parol lease, from January 1,1850, with an agreement to pay in advance quarterly. There are no terms, expressing any condition; the most that can be implied is, that he took it on condition to pay quarterly in advance, that is, on a condition to be forfeited and become void, in case the rent should not be paid. The distinction between a condition and a conditional limitation, is fully explained in the case of Fifty Associates v. Howland, 11 Met. 99. In case of a simple condition, which, of course, is a condition subsequent, there can be no termination of the estate until entry, nor upon such entry, would this summary process lie. And even by St. 1847, c. 267, made, we believe, in consequence of that decision, the right to enter for condition broken by non-payment of rent, and in case of a written lease, in order to have this summary process, is given only after fourteen days’ notice. Whether upon a parol lease, with an agreement to pay rent in advance, which parol lease can have the force and effect of a tenancy at will only, Rev. Sts. c. 59, § 29, the agreement to pay rent in advance can be construed otherwise than as an executory agreement, creating, perhaps, a personal liability, *177but' not a rent reserved, and whether it would warrant a notice to quit in fourteen days, as in case of neglect or refusal to pay the rent due, on a lease at will, by Rev. Sts. c. 60, § 26 we give no opinion.

Exceptions sustained; verdict set aside.